                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AZIZ SALAAM,                                    :
          Plaintiff,                            :              CIVIL ACTION
                                                :
       v.                                       :
                                                :
P/O TRAVIS WOLFE, et al.,                       :              No. 14-2055
           Defendants.                          :

                                            ORDER

       AND NOW, this 19th day of August 2019, upon consideration of Defendants’ Joint

Motion for Summary Judgment, Plaintiff’s response, and Defendants’ reply, and for the reasons

stated in this Court’s memorandum dated August 19, 2019, it is ORDERED that:

       1. Defendants’ motion (Document No. 46) is GRANTED.

       2. Judgment is entered in favor of Defendants on all claims.

       3. The Proposed Joint Stipulation for Continuance of Trial (Document No. 51) is

            DENIED as moot.

       4. The Clerk of Court is directed to close this case.



                                             BY THE COURT:




                                                                             .
                                             Berle M. Schiller, J.
